Citation Nr: 1616749	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  05-07 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of VA treatment for melanoma of the left shoulder in February 1996 with metastasis to the brain, right lung, and small bowel.

(The issue of entitlement to a total disability evaluation based upon individual unemployability due to service connected disabilities (TDIU) will be the subject of a separate Board of Veterans' Appeals (Board) decision.)


REPRESENTATION

Appellant represented by:	Charles M. Horn, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active service in the Air Force from February 1981 to September 1984.  He had service in the Naval Reserves from January 1990 to October 1993 and in the Florida Army National Guard (FLANG) from September 1998 to July 2003.

This matter came before the Board on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at a May 2008 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in September 2011, at which time the Board issued a decision denying the Veteran's appeal.  The Veteran appealed the Board's September 2011 decision to the United States Court of Appeals for Veterans Claims (Court) which, in a November 2012 order, granted a Joint Motion for Remand (Joint Motion), vacating the September 2011 Board decision and remanding the appeal for further consideration.

It is noted that additional VA medical records were added to the record after the last supplemental statement of the case issued.  However, as these records are either duplicative of medical records already of record or are not pertinent to the issue on appeal, neither remand nor a waiver of RO consideration is required.  See 38 C.F.R. §§ 19.37, 20.1304.
 


FINDING OF FACT

The Veteran did not incur an additional disability, specifically metastasized melanoma to the brain, right lung, and small bowel, as a result of VA medical treatment due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable, nor did VA provide such care without the informed consent of the Veteran.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for residuals of residuals of melanoma of the left shoulder with metastasis to the brain, right lung, and small bowel as the result of VA treatment have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
With respect to the Veteran's claim for compensation under 38 U.S.C.A. § 1151, the Veteran was advised in June 2003 prior to the initial AOJ decision in this matter of what information and evidence was required to substantiate the claim under 38 U.S.C.A. § 1151 and of the Veteran's and VA's respective duties for obtaining evidence.  The RO subsequently issued the January 2004 rating decision and explained why the Veteran was not entitled to compensation under 38 U.S.C.A. § 1151.  The Veteran was provided similar information in the January 2005 statement of the case (SOC). 

In March 2006, the Veteran was provided with notice of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal.  The Veteran's claim was subsequently readjudicated following this notice by way of a February 2008 supplemental statement of the case (SSOC).  

Following the Board's October 2008 remand order, the Veteran was further advised by way of a January 2010 SSOC of the complete criteria outlined in 38 C.F.R. § 3.361.  Although the Veteran's claim was not readjudicated following notice of 38 C.F.R. § 3.361, the Board finds no prejudice in proceeding with the issuance of a final decision in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran has made specific arguments during the pendency of his claim indicating negligence on the part of VA in treating his left shoulder melanoma in 1996.  See statements and hearing testimony dated April 2003, April 2004, January 2005, May 2008, and June 2011.  Based on the various notices that were provided by VA in letters and in the SOC as well as subsequent SSOC, a reasonable person would be expected to understand what is required to substantiate the claim.  There has been no allegation of notice error in this case.  In sum, the Board finds that there is no prejudice with regard to any deficiency in the notice to the Veteran or the timing of the notice.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to assist the Veteran in locating records has been satisfied.  VA has also fully complied with requests from the Veteran's representative to provide pertinent evidence within the possession of VA.  See, e.g., November 2015 correspondence (noting successful receipt of evidence being sought).  In addition, multiple medical opinions have been obtained from the Veterans' Health Administration (VHA), which are adequate for the purposes of the instant appeal, as they involved an extensive review of the evidence of record and offer complete opinions with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
    
In addition, there has been substantial compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). Finally, as noted above, the Veteran was provided a hearing before the Board in May 2008.  The Board finds that the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Law and Regulations

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Veteran contends that he sustained an additional disability, namely metastasized melanoma to the brain, right lung, and small bowel, due to VA treatment.  Specifically, the Veteran asserts that VA physicians at the Hampton, Virginia, VA Medical Center (VAMC) treated him improperly in February 1996 for melanoma of the left shoulder.  Inadequate surveillance of this condition, according to the Veteran, later resulted in metastasis of the melanoma to the Veteran's brain and right lung.  The Veteran also alleges that diagnostic testing of the chest and spine performed from 1994 to 1996 was misinterpreted.  This misinterpretation, according to the Veteran, meant that the right lung cancer was not diagnosed until 2002.  The Veteran asserts that proper interpretation of the pertinent diagnostic tests should have resulted in earlier detection of the right lung cancer.  See, e.g., BVA hearing transcript at 8-9.

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998). 

To determine whether the Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2015).

The claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the additional disability, or that the proximate cause of the additional disability or death was an event that was not reasonably foreseeable.  Merely showing that a Veteran received care, treatment, or examination at a VA facility and that the Veteran has an additional disability does not establish causation.  See 38 C.F.R. § 3.361(c)(1) (2015).

With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2015).  Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. §§ 3.361(d); 17.32 (2015).

Medical History and Evidence

Turning to the record, the Veteran was diagnosed as having melanoma of the left shoulder in February 1996.  An excisional biopsy performed at that time confirmed the diagnosis.  A signed consent form from the Veteran authorizing this procedure is associated with the claims file.  The Veteran subsequently underwent a left axillary node dissection in March 1996.  A signed consent form from the Veteran authorizing this procedure is associated with the claims file.  The results of this procedure were negative.  

The Veteran returned in April and July 1996 for follow-up appointments.  Physical examination revealed no suspicious skin lesions and no evidence of recurrence in the left shoulder or axilla.  The Veteran was diagnosed as having status-post melanoma removal of the left anterior shoulder.  In April 1996, it was recommended that the Veteran follow-up with a private dermatologist every six to twelve months.  In July 1996, it was recommended to the Veteran that he follow up with a private dermatologist two times per year and that he conduct monthly self-checks.  

A punch biopsy of the anterior chest in January 2000 revealed evidence of basal cell carcinoma.  A signed consent form from the Veteran authorizing this procedure is associated with the claims file.  Follow-up VA treatment notes dated April, July, August, and October 2000 found no evidence of residual carcinoma or melanoma and no recurrence of the basal cell carcinoma.  However, the Veteran requested to have the scar on his left anterior shoulder excised for cosmetic reasons in August 2000.  The Veteran was afforded a chest x-ray in October 2000 as part of routine follow-up given his past history of melanoma.  The results of the chest x-ray were interpreted to show no definite abnormalities. 

Evidence of malignant melanoma was found in May and June 2001 after the Veteran reported new onset of seizures.  The Veteran subsequently underwent a right frontal craniotomy with removal of brain tumor in May 2001 at Shands Hospital in Jacksonville, Florida.  The Veteran also underwent a left craniotomy and resection of the tumor at a VA medical facility in June 2001.  

In June 2002, the Veteran was afforded a computed tomography (CT) scan of the chest which was interpreted to show a growing nodule in the right middle lobe pulmonary nodule.  A thorascopic wedge resection of the right lung was performed at a VA medical facility in August 2002.  The pathology revealed malignant melanoma.  Diagnostic testing performed in May and June 2004, May, June, and November 2005, May and June 2007, and March 2009 showed no evidence of recurrence in the brain or chest.

However, the Veteran was found to have gastrointestinal bleeding and abdominal pain in November 2005.  See VA history and physical report.  A CT scan of the Veteran's abdomen revealed evidence of a mass in the proximal jejunum consistent with malignancy.  In January 2006, the Veteran underwent an exploratory laparotomy and small bowel resection at a VA medical facility.  The post-operative impression was metastatic melanoma to the proximal small bowel.  Follow-up scans performed in May 2007 revealed no evidence of further metastatic disease.

The Veteran sought additional VA dermatological care in July 2007.  The examiner noted at that time that the Veteran had a "multitude" of nevi on his body, including a nine millimeter lesion on the upper abdomen to the left of midline.  Although the examiner indicated that none of the nevi were clinically malignant, he expressed the opinion that the abdominal lesion was basal cell carcinoma.  However, the Veteran refused removal of the lesion at that time.  A skin biopsy performed in March 2008 confirmed evidence of basal cell carcinoma on the anterior chest as well as multiple dysplastic nevi.  The Veteran again refused surgery.

Given the complexity of the instant claim, the Board has requested and received three VHA medical opinions, in February 2011, August 2014, and September 2015.  For the sake of clarity, the Board will address each opinion separately below.  Parenthetically, the Board notes that while the parties to the Joint Motion agreed that the February 2011 VHA opinion is inadequate inasmuch as it does not properly address the Veteran's assertions regarding the interpretation of spine and chest testing performed from 1994 to 1996, no such finding was rendered regarding the remaining aspects of the Veteran's claim.  Therefore, the Board continues to afford significant probative value to the February 2011 VHA opinion to the extent it addresses the treatment for melanoma from February 1996 onward. 

February 2011 VHA Opinion

The author of the opinion, a Chief of Oncology at a VAMC, reviewed the claims file and outlined the pertinent history of the Veteran's disability.  According to the oncologist, malignant melanoma, unlike other kinds of cancer, has a propensity to metastasize to other organs early in its natural history.  He also indicated that the risk of metastasis has been shown to correlate closely with the depth of invasion through the skin (i.e., the Breslow depth).

According to the staging criteria used in 1996, the Veteran's left shoulder melanoma represented a T2 lesion (stage 1 malignant melanoma) with a 10-year survival probability around 90 percent.  The oncologist noted, however, that the Veteran had several adverse factors working against his favor, including his gender, the location of the melanoma (on the trunk versus the extremities), and the fact that he had a more aggressive form (i.e., nodular subtype) of melanoma.     
  
The oncologist also explained the ways in which melanomas metastasize (through the lymphatics or through the blood stream) and indicated that malignant melanoma is highly resistant to all forms of treatment except surgical excision.  Chemotherapy agents available in 1996 would have been "virtually useless" and malignant melanomas are also relatively resistant to radiation therapy.  According to the oncologist, most melanomas not cured by resection of the primary tumor in the skin are fatal.

The standards of care for addressing primary skin melanomas, according to the oncologist, included timely recognition of suspicious lesions and the surgical excision of a lesion with negative margins (with a margin of normal tissue surrounding the lesion in the resected specimen).  Whether or not regional lymph node dissection was indicated remains controversial and was certainly controversial in 1996, but not below the standard of care.  The oncologist noted that the lymphatics in the upper chest wall drain towards the axilla, so the use of a left axillary lymph node dissection met the accepted standard in 1996.  As the lymph node dissection was negative, no further treatment was indicated. 

With regard to follow-up surveillance, it focused on subsequent primary melanomas because patients with one melanoma are at greater risk for additional ones.  In the Veteran's case, evidence of follow-up surveillance was reflected in treatment records from both the dermatology and general surgery clinics.  It was noted that there was no evidence of the development of subsequent primary melanoma in the Veteran.  According to the oncologist, laboratory studies and imaging studies are recommended only when evaluating new symptoms and signs consistent with metastatic disease.  In this case, the Veteran first presented with new symptoms of metastatic disease in 2001 after experiencing seizures.  His brain tumors were promptly diagnosed and resected.

The lung metastasis resected in 2002 was observed to grow from a four millimeter lesion to an eight millimeter lesion over the course of the year.  In the oncologist's opinion, the care fell within accepted standards because action would rarely be taken on a four millimeter lesion without evidence of growth.  In addition, as the Veteran was known to have metastatic melanoma, it would have been more probable that multiple lung lesions would develop, making surgery inadvisable.  The oncologist noted that when the lesion grew without the appearance of other lesions, it was surgically resected.  The oncologist also expressed the opinion that any alleged delay in the Veteran's case in this regard would have been "inconsequential" because the result would have remained the same (i.e., the lung lesion did not return).  Similarly, the oncologist noted that the Veteran's small bowel metastasis was properly evaluated and successfully resected with no evidence of recurrence to date.  In sum, the oncologist concluded:

[T]his [V]eteran developed a melanoma on his left shoulder in 1996 that was appropriately diagnosed and treated.  He subsequently developed metastases in the brain, lung, and bowel over the next 10 years, each of which were appropriately diagnosed and treated.  His course was highly unusual in that most patients with metastatic melanoma succumb to their illness within months.  However, his care appears to have met accepted standards and had resulted in an unusually fortuitous outcome with respect to his cancer.

August 2014 VHA Opinion

The August 2014 VHA opinion was rendered by a staff oncologist at the VAMC in Manchester, New Hampshire.  The VA oncologist noted that the Veteran was diagnosed with a cutaneous nodular malignant melanoma of the left shoulder in February 1996 and, at the time, he had excisional biopsy of the melanoma which established the diagnosis and the depth of invasion (0.89mm).  In March of the same year, the Veteran had a wide excision of the skin surrounding the previously removed lesion, as well as axillary lymph node assessment (which were found to be negative for melanoma) and, based on this, he suffered from stage I melanoma.  

The VA oncologist opined that the treatment provided at the Hampton VAMC was "absolutely correct" according to the standard practice guidelines. Pursuant to these guidelines for follow-up, a patient needed to be seen and have a history and physical examination with focus on the skin and lymph nodes every six to twelve months for five years, and then annually as clinically indicated.  For the Veteran's stage of disease (stage I melanoma), routine radiologic imaging to screen for asymptomatic recurrent or metastatic disease is not recommended as per standard guidelines.  Regarding the development of brain and lung metastases in 2001 and 2002 respectively, both were surgically excised and the Veteran received radiation therapy for the brain, all of which is within the acceptable standards of care.

Ultimately, the VA oncologist concluded that there is "much less than [a] 50% probability" that the Veteran has any additional disability due to treatment of nodular cutaneous melanoma of the left shoulder region.  The oncologist noted that the Veteran's concern about a comment on the original biopsy, that "one lateral border of the tumor is close but microscopically away from the line of surgical resection" is not an indication of improper care, since the role of this biopsy was to establish a diagnosis, and the wide excision that followed removed a large piece of skin surrounding the biopsy site and there was no residual melanoma (the pathology report noted "cicatrix of skin with no residual tumor."  

The VA oncologist also found no evidence that VA failed to diagnose and properly treat brain or lung metastases from 1994 to 1996, as this was prior to the diagnosis of stage I cutaneous melanoma.  The VA oncologist opined that these metastases (brain and lung) developed later despite proper management of the original skin melanoma, and this is sometimes seen even in early stage disease as in the Veteran's case.  Finally, the VA oncologist determined there is no evidence that any additional disability was caused by carelessness, negligence, lack of proper skills, or error in judgment.

In response to the August 2014 VHA medical opinion, the Veteran's representative submitted an October 2014 statement from Dr. A.L., a Professor of Medicine at the M.S. Hershey Medical Center and member in the Division of Hematology/Oncology.  Dr. A.L. found that, in his opinion, the August 2014 VHA medical opinion is of limited utility absent a review and analysis of the tissue samples excised in 1996 by a qualified oncological pathologist.  Dr. A.L. stated that such an analysis would result in a materially more accurate opinion of the Veteran's diagnosis and treatment as compared to an opinion based on a "mere review" of medical notes of the two procedures in question.

September 2015 VHA Opinion

In light of the assertions rendered by the Veteran's representative and Dr. A.L., the Board sought an additional VHA medical opinion as well as examination of the original tissue slides from the Joint Pathology Center of the Defense Health Agency.  The pathology report was obtained in June 2015 and authored by two physicians of dermatopathology.  The VHA medical opinion followed in September 2015 and was authored by a surgical oncologist at the McGuire VAMC in Richmond, Virginia.

In the September 2015 VHA opinion, the VA oncologist opined that the Veteran does not have an additional disability as a result of treatment rendered by the Hampton VAMC in February 1996 and thereafter and, further, there was no carelessness, negligence, lack of proper skill, error in judgment, nor similar instant of fault on the part of VA (emphasis in original).  In this regard, the VA oncologist noted VA provided reasonable standard care to the Veteran and, while the initial biopsy of the suspicious skin lesion in February 1996 showed malignant melanoma with a close margin, this would not be unexpected since the February 1996 biopsy was meant to determine if the mole was abnormal.  Once this abnormality was confirmed, a second procedure was performed to excise a wide margin along with left axillary node dissection.  Subsequent pathology confirmed no residual melanoma.  

The VA oncologist further noted that the February 1996 biopsy was measured to be 0.89mm Breslow depth, which was confirmed by the June 2015 pathology report.  This is a thin melanoma, and the chance of this melanoma metastasizing is quite low, and it is generally not expected under the normal standard of care to order any imaging study for patients with thin/stage I melanomas such as the one in this case.  However, the Veteran's surgeon did order a CT scan of the chest in February 1996, which did not show anything suspicious in the axilla or lungs.

With regards to treatment received between 1994 and 1996, the VA oncologist opined that VA properly diagnosed and treated the Veteran during this time.  The oncologist again noted that a CT chest scan was performed in February 1996 to look for suspicious lesions, and there were none at the time.  While the Veteran was provided MRIs for back pain, these tests are not good imaging modalities to assess for lung lesions, and likely there were no lung nodules.  The Veteran's lung nodule for which he had surgery in 2002 was first found after a CT scan in 2001, which was appropriately conducted after his brain metastasis diagnosis in 2001.  At the time, the lung lesion was very small (4mm) and thus, it is impossible to know if that lesion is a metastasis or benign lesion such as granulomas or scar tissue and, for most patients, it is likely not cancerous.  When the Veteran's lung lesion grew to 8mm in 2002, he was then appropriately treated with lung resection.  

Finally, with respect to the brain lesion, it is not expected to get routine screening MRIs of the brain for early stage melanoma patients who have thin melanoma lesions such as in this case, as such studies carry their own risk including radiation exposure.  Ultimately, the VA oncologist determined there is no additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, nor similar instance on the part of VA in furnishing care, and VA provided expected and reasonable care to the Veteran for his original melanoma in 1996, as well as for his 2001 brain and 2002 lung surgeries.

Analysis

In light of the evidence discussed above, the Board finds that the preponderance of the evidence is against an award of compensation under 38 U.S.C.A. § 1151 for residuals of VA treatment for melanoma of the left shoulder in February 1996 with metastases to the brain, right lung, and small bowel.

Initially, the Board must determine whether the evidence demonstrates any additional disability due to VA medical or surgical treatment.  In this regard, the Veteran has generally alleged that inadequate surveillance of his left shoulder melanoma coupled with earlier misinterpretation of diagnostic tests, later resulted in metastases of the melanoma to the Veteran's brain and right lung (and later the small bowel).  In order to successfully prosecute a claim under 38 U.S.C.A. § 1151, the Veteran is not only required to establish that an additional disability occurred following VA treatment, but "must still submit sufficient evidence of a causal nexus between that event and his or her current disability, i.e., that additional disability was due to VA medical care to be ultimately successful on the merits of the claim."  See Wade v. West, 11 Vet. App. 302, 305 (1998); see also, Jimison v. West, 13 Vet. App. 75, 77-78 (1999) (noting that a claim for benefits under 38 U.S.C. § 1151 must be supported by medical evidence of additional disability that resulted from VA hospitalization or medical or surgical treatment).

The objective medical evidence of record reflects that the Veteran was diagnosed as having melanoma of the left shoulder in February 1996.  An excisional biopsy performed at that time confirmed the diagnosis.  The Veteran subsequently underwent a left axillary node dissection, the results of which were interpreted to be negative.  VA follow-up appointments performed in April and July 1996 revealed no suspicious skin lesions and no evidence of recurrence in the left shoulder or axilla.  The examiner diagnosed the Veteran as having status-post melanoma removal of the left anterior shoulder.  Over the intervening years since the VA treatment in 1996, the Veteran developed metastases to the brain, right lung, and small bowel.

Given the subsequent development of metastases to the brain, right lung, and small bowel, the Board acknowledges that there is evidence of additional disability in this case; however, the competent medical evidence of record clearly demonstrates that the additional disability is not the result of any of the VA treatment and/or procedures performed in conjunction with the Veteran's left shoulder melanoma in 1996.  Specifically, the objective medical evidence of record weighs heavily against a finding that the additional disability was caused or aggravated by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment to the Veteran for left shoulder melanoma; nor was such the result of an event which was not reasonably foreseeable.

As noted above, establishing carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination requires that VA's treatment caused the additional disability and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1)  

The Veteran has submitted statements and provided hearing testimony regarding VA's purported inadequate surveillance of his left shoulder melanoma and/or the misinterpretation of diagnostic tests (which in his opinion, led to the metastases).  The Veteran's lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009). 

However, such statements made by the Veteran, even if presumed to be credible, are afforded little probative value, as the Veteran lacks medical training and is therefore not competent to independently render a medical diagnosis or opine as to the etiology of a specific condition.  See 38 C.F.R. § 3.159(a)(1) (2015) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also, Davidson, 581 F.3d. at 1315.  

The Board observes the Veteran has not submitted any competent medical evidence or medical opinion in support of his claim that he developed metastasized melanoma to the brain, right lung, and small bowel due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of VA in relation to his treatment for malignant melanoma of the left shoulder from February and March 1996 onward.  In this regard, the Board again notes VA provided the Veteran's representative the physical evidence, containing the slides of pathological material excised in February and March 1996, to allow him to obtain a competent medical opinion in support of the instant appeal.  See November 2015 correspondence.  However, despite having held the record open, the Board has received no such evidence to date.

In contrast, three VA oncologists have provided opinions that there is no additional disability resulting from the Veteran's care in February and March 1996 and thereafter.  Each of these opinions found that VA provided the appropriate care under the circumstances of this case under the standard guidelines.  Further, the August 2014 and September 2015 VHA opinions determined that no additional disability resulted from diagnostic testing of the back and chest from 1994 to 1996.  In other words, there is no evidence of carelessness or negligence on part of VA in the interpretation of these tests.  

The Board finds the February 2011, August 2014, and September 2015 VHA opinions are highly probative evidence weighing against the Veteran's claim.  In finding that VA provided appropriate care within the accepted medical standards, the three VA oncologists relied on a review of the Veteran's claims file and, in the case of the September 2015 VHA opinion a June 2015 pathological report, as well as their professional training and specialized expertise as oncologists at various VAMCs.  

The joint motion for remand noted the Board's request that the 2011 VHA opinion address whether "VA fail[ed] to diagnose and properly treat cancer of the brain and lung, from 1994 to 1996, and if so did the cancer continue or naturally progress as a result."  Joint motion for remand, p. 3.  The joint motion for remand indicated that the 2011 opinion did not respond to that question and did not address the question of treatment between 1994 and 1996.  The VA oncologist in the 2014 opinion found no evidence that VA failed to diagnose and properly treat brain or lung metastases from 1994 to 1996, as this was prior to the diagnosis of stage I cutaneous melanoma.  The VA oncologist opined that these metastases (brain and lung) developed later despite proper management of the original skin melanoma, and this is sometimes seen even in early stage disease as in the Veteran's case.  The VA oncologist also determined there is no evidence that any additional disability was caused by carelessness, negligence, lack of proper skills, or error in judgment.  The September 2015 medical opinion noted that the Veteran's surgeon did order a CT scan of the chest in February 1996, which did not show anything suspicious in the axilla or lungs.  With regards to treatment received between 1994 and 1996, the VA oncologist opined that VA properly diagnosed and treated the Veteran during this time.  The oncologist again noted that a CT chest scan was performed in February 1996 to look for suspicious lesions, and there were none at the time.  The Veteran's lung nodule for which he had surgery in 2002 was first found after a CT scan in 2001, which was appropriately conducted after his brain metastasis diagnosis in 2001.  At the time, the lung lesion was very small (4mm) and thus, it is impossible to know if that lesion is a metastasis or benign lesion such as granulomas or scar tissue and, for most patients, it is likely not cancerous.  When the Veteran's lung lesion grew to 8mm in 2002, he was then appropriately treated with lung resection.  
With respect to the brain lesion, it is not expected to get routine screening MRIs of the brain for early stage melanoma patients who have thin melanoma lesions such as in this case, as such studies carry their own risk including radiation exposure.  These opinions are based on a review of the history and contain complete rationales for the opinions.  Accordingly, they are entitled to great probative weight and preponderate against the claim.

Also associated with the claims file are consent forms signed by the Veteran which indicated that he understood the nature and reason for the excisional biopsy and left axillary node dissection, and he acknowledged that he was aware of the alternatives, possible risks, complications, and benefits associated with the procedures.  Accordingly, the Board finds that the Veteran provided informed consent in this case.  In other words, there is no indication of record that VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

Finally, regarding the issue of the foreseeability of the additional disability, the February 2011 VA oncologist acknowledged that patients with one melanoma are at greater risk for additional ones.  Further, the September 2015 VA oncologist noted that, although unusual, melanoma can remain dormant and not show up on any physical exam or imaging study for many years, then reappears many years, or even decades, later.  Based on these conclusions, it would therefore be reasonably foreseeable that the Veteran in this case might develop additional melanomas.  As the February 2011 VA oncologist noted, the accepted standard of care for surveillance of patients following resection of a melanoma is focused on identifying subsequent primary melanomas.  According to the oncologist, no subsequent primary melanoma developed in the Veteran and the later metastases to the brain, right lung, and small bowel were diagnosed and treated within the appropriate standards of acceptable medical care.  In fact, the February 2011 VA oncologist stated that the Veteran's case was "highly unusual," as most patients with metastatic melanoma succumb to their illness within months and that the outcome in the Veteran's case was "unusually fortuitous."

In light of the foregoing, the Board finds that compensation under 38 U.S.C.A. § 1151 for residuals of VA treatment for melanoma of the left shoulder in February 1996 with metastasis to the brain, right lung, and small bowel is not warranted.   The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  However, as the preponderance of the evidence weighs against the Veteran's claim, the appeal must be denied.  38 U.S.C.A. 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

	(CONTINUED ON NEXT PAGE)



ORDER

Compensation pursuant to 38 U.S.C. § 1151 for residuals of VA treatment for melanoma of the left shoulder in February 1996 with metastasis to the brain, right lung, and small bowel is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


